                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 VERONICA CONNOR, individually and                        CIVIL ACTION
 on behalf of all others similarly situated
                                                          NO. 19-1375

          v.

 UNIFUND CCR, LLC

                                 ORDER RE: MOTION TO DISMISS

        AND NOW, this 27th day of June, 2019, upon consideration of Defendant Unifund CCR,

LLC’s Motion to Dismiss Plaintiff Veronica Connor’s Complaint (ECF 3), and all briefs and

exhibits related to the Motion, and for the reasons set out in the accompanying Memorandum, it is

hereby ORDERED that Defendant Unifund’s Motion is DENIED.


                                                             BY THE COURT:

                                                             /s/ Michael M. Baylson
                                                             _______________________________
                                                             MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 19\19-1375 Connor v Unifund CCR, LLC\19cv1375 Order re Mot to Dismiss
